414 F.2d 278
WILMINGTON HEATING SERVICE, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 17543.
United States Court of Appeals Third Circuit.
Argued June 20, 1969.
Decided July 25, 1969.

Charles Both, National Labor Relations Board, Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Leonard M. Wagman, Atty., National Labor Relations Board, on the brief), for respondent.
William J. Wier, Jr., Connolly, Bove & Lodge, Wilmington, Del. (Jacob Kreshtool, of Kreshtool & Abramo, Wilmington, Del., on the brief), for petitioner.
Before McLAUGHLIN, KALODNER and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
From our own examination of the record in this petition for review we find that there is substantial evidence on the whole case which fully justifies the findings of the Board that petitioner violated Section 8(a) (1) of the Act by threatening employee James C. Ryan, Jr., with discharge if he voted for the union. N. L. R. B. v. G & J Co., 346 F.2d 960, 961 (3 Cir. 1965); N. L. R. B. v. Buitoni Foods Corporation, 298 F.2d 169, 173-174 (3 Cir. 1962); N. L. R. B. v. Morris Fishman & Sons, 278 F.2d 792 (3 Cir. 1960). We further find that there is substantial evidence on the whole case which strongly supports the Board's finding that petitioner violated Section 8(a) (1) of the Act by granting wage increases in order to influence the outcome of a representation election conducted by the Board. N. L. R. B. v. Exchange Parts Co., 375 U.S. 405, 409, 84 S. Ct. 457, 11 L. Ed. 2d 435 (1964); Lincoln Mfg. Co. v. N. L. R. B., 382 F.2d 411, 414 (7 Cir. 1967), cert. den. 389 U.S. 972, 88 S. Ct. 470, 19 L. Ed. 2d 463 (1967); N. L. R. B. v. Tidelands Marine Service, Inc., 339 F.2d 291, 293 (5 Cir. 1964).


2
Also from our said examination of the record in this petition we find that there is ample evidence on the whole case which furnishes a thoroughly sound basis for the holding of the Board that petitioner violated Section 8(a) (5) and (1) of the Act by refusing to recognize and bargain with the union. N. L. R. B. v. Gissel Packing Co., 395 U.S. 575, 89 S. Ct. 1918, 23 L. Ed. 2d 547 (June 16, 1969); United Mine Workers of America v. Arkansas Oak Flooring Co., 351 U.S. 62, 71-72, 76 S. Ct. 559, 100 L. Ed. 941 (1956); N. L. R. B. v. Quality Markets, Inc., 387 F.2d 20, 24 (3 Cir. 1967); N. L. R. B. v. Frank C. Varney Co., 359 F.2d 774, 775-776 (3 Cir. 1966).


3
The petition for review will be denied and the Board's order enforced in full. The Board will submit proposed form of decree.